Citation Nr: 0521825	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  02-17 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for reactive airway 
disease, claimed as a breathing disorder.

2.  Entitlement to an initial compensable evaluation for 
sinusitis.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION


The veteran served on active duty from March 1966 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado.  The Board remanded this case back 
to the RO in April 2004.

The issue of entitlement to a higher initial evaluation for 
sinusitis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim for service connection for reactive 
airway disease has been obtained by the RO, and the RO has 
notified him of the type of evidence needed to substantiate 
his claim.

2.  There is no competent medical evidence suggesting an 
etiological relationship between a current pulmonary 
disorder, including reactive airway disease, and service.



CONCLUSION OF LAW

Reactive airway disease, claimed as a breathing disorder, was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
to the case at hand, and the requirements therein appear to 
have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim for 
service connection for reactive airway disease, and no 
further assistance is required in order to comply with VA's 
statutory duty to assist him with the development of facts 
pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  Specifically, the RO has obtained records of 
treatment reported by the veteran and has afforded him a 
comprehensive VA examination addressing the etiology his 
claimed disorder.  There is no indication from the record of 
additional medical treatment for which the RO has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a May 2004 letter.  By this letter, the RO also 
notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App. Apr. 14, 2005).  In this letter, the 
veteran was also advised to provide the RO with any evidence 
he had, and the Board finds that this instruction is 
consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
or her possession that pertains to a claim.

Here, the noted "duty to assist" letter was issued 
subsequent to the appealed  rating decision.  However, as 
indicated above, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claim and assist him in developing relevant evidence.  
Moreover, the noted letter was issued subject to a prior 
Board remand, and its contents are consistent with the 
specifications set forth in that remand.  Accordingly, the 
Board finds that no prejudice to the veteran will result from 
an adjudication of his claim in this Board decision.  Rather, 
remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

During service, the veteran was treated for upper respiratory 
symptoms on multiple occasions, and service connection is, in 
fact, presently in effect for sinusitis.  However, the only 
in-service treatment record indicating pulmonary involvement 
is from August 1969.  At that time, the veteran reported pain 
in the left anterior chest after taking a deep breath.  The 
only impression rendered at that time was rhinosinusitis.  
The veteran's January 1970 separation/reenlistment 
examination revealed the chest and lungs to be normal, 
although the examination report contains commentary regarding 
allergies and such upper respiratory findings as mild 
rhinitis and a boggy nasal mucosa.

Subsequent to service, the veteran was treated for bronchitis 
at a private facility in August 1991.  A private medical 
record from July 1996 indicates that chest x-rays from March 
1996 revealed minimal scarring.  A January 1998 private 
treatment record lists asthma among the veteran's 
"[s]ignificant [p]roblems."  In February 2000, the veteran 
was diagnosed by a private doctor with an exacerbation of 
chronic asthma, possibly mediated through Hyzaar and Cozaar.  
At that time, the veteran reported that "he never had asthma 
until approximately two years ago when he was started on 
Cozaar."  An October 2000 VA examination revealed reactive 
airway disease, with pulmonary obstructive disease and 
airflow limitation on spirometry.  While the veteran reported 
allergies and asthma since 1956, the examiner did not comment 
on the etiology of the current diagnosis.

The veteran underwent a second VA examination in July 2001, 
with an examiner who reviewed his claims file.  This examiner 
also diagnosed reactive airway disease.  While the examiner 
noted that the veteran had allergies since 1967, there was no 
history of asthma during service.  Rather, the veteran's 
current asthma symptoms were developed two to three years 
ago, with an episode characterized by marked wheezing in 
February 2000.  In view of these findings, the examiner 
determined that "it is more likely than not that the veteran 
did not have reactive airway disease while in the military 
service."  

In the present case, the Board acknowledges that the veteran 
was treated for respiratory symptoms in service, but he was 
not found to have any pulmonary disorders at the time of 
separation from service.  Subsequent to service, he received 
no treatment for pulmonary symptomatology until 1991, 
approximately 21 years after service.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged 
period without medical complaint after service can be 
considered along with other factors in the analysis of a 
service connection claim).  Moreover, the only treatment 
provider who offered an opinion as to the etiology of this 
disorder was the examiner who conducted the July 2001 VA 
examination, and this examiner determined that it was more 
likely than not that the veteran's current disorder did not 
have its onset in service. 

For all of these reasons, the Board finds that the medical 
evidence of record does not support an etiological 
relationship between the veteran's claimed reactive airway 
disease, or any other current pulmonary symptomatology, and 
service.  Indeed, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
August 2003 VA Video Conference hearing testimony.  The 
veteran, however, has not been shown to possess the requisite 
medical training or credentials needed to render a diagnosis 
or a competent opinion as to medical causation.  Accordingly, 
his lay opinion does not constitute medical evidence and 
lacks probative value.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for reactive airway 
disease, claimed as a breathing disorder, and this claim must 
be denied.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).


ORDER

The claim of entitlement to service connection for reactive 
airway disease, claimed as a breathing disorder, is denied.



REMAND

As to the remaining issue on appeal, the veteran was last 
examined for his service-connected sinusitis in May 2002, 
more than three years ago.  The Board is aware that the 
length of time since the last examination, in and of itself, 
does not warrant a further examination.  See VAOPGCPREC 11-95 
(April 7, 1995).

However, the veteran claims that his sinusitis has worsened 
since the May 2002 VA examination.  Most of the veteran's 
recent treatment has concerned sleep apnea, and his condition 
has required CPAP oxygen therapy.  A September 2002 VA 
treatment record indicates that that "[i]t may be 
appropriate to pre-emptively initiate nasal saline and/or 
nasal steroids to address nasal symptoms and mask fit."  The 
Board also notes that a January 2005 VA medical record 
indicates that the veteran is taking multiple respiratory 
medications, including medications for congestion and allergy 
symptoms.  Finally, the Board is mindful of the veteran's 
August 2003 hearing testimony that the severity of his 
sinusitis has slowly progressed over time.

Given this evidence, the Board finds that there is a definite 
question as to whether the severity of the veteran's service-
connected sinusitis has increased since his last VA 
examination.  As such, a new examination is warranted.  Id.

The Board is aware that seeking further development for the 
veteran's claim will unavoidably result in a delay in its 
final disposition.  Nevertheless, for the reasons described 
above, the Board finds that the evidence currently of record 
is insufficient for rating purposes.  Accordingly, this case 
is REMANDED to the RO for the following action:

1.  The veteran should be afforded a VA 
sinus  examination for the purpose of 
determining the current status of his 
service-connected sinusitis.  The 
examiner is requested to review the 
veteran's claims file in conjunction with 
this examination.  The clinician should 
specifically address the length and 
frequency of any incapacitating sinusitis 
episodes in the past year, as well as the 
presence of any secondary headaches, 
pain, purulent discharge, and crusting.  
All opinions and conclusions expressed by 
the examiner must be supported by a 
complete rationale in a typewritten 
report.

2.  Thereafter, the claim of entitlement 
to an initial compensable evaluation for 
sinusitis should be readjudicated.  If 
the determination of this claim remains 
less than fully favorable to the veteran, 
he and his representative must be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond before this case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


